453 F.2d 749
UNITED STATES of America, Plaintiff-Appellee,v.Heriberto Laberrera LOPEZ, Arcardio Batista, Defendants-Appellants.
No. 71-1251.
United States Court of Appeals,Ninth Circuit.
Feb. 4, 1972.

William C. Miller, Los Angeles, Cal., for defendants-appellants.
Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Gregory C. Glynn, Eric A. Nobles, Asst. U. S. Attys., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL, DUNIWAY and CHOY, Circuit Judges.
PER CURIAM:


1
We find no error, let alone plain error, in the court's instructions.


2
The District Court finding that reasonable efforts were made by the Government to locate and produce the informant was not clearly erroneous.


3
There was ample evidence to support the verdict against Batista.  While he was not shown to have been involved in the conspiracy (charged against appellants and four others) as it related to some earlier substantive violations noted in the indictment, he was clearly involved with the others in those substantive violations with which he was charged.


4
Judgment affirmed.